Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 1 of 28 Page ID #:206



  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
  2   Jerome A. Clay, Esq. (SB #327175)
      LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
  4   Agoura Hills, CA 91301
      Phone: (951) 268-8977
  5   Fax: (702) 974-0147
  6   Email: ronda@lorbk.com
  7
      Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
      4320 Southport-Supply Road, Suite 300
  9
      Southport, North Carolina 28461
 10   Phone: 910-713-8804
 11   Fax: 910-672-7705
      Email: law.rmd@gmail.com
 12
 13   Attorneys for Plaintiffs
 14
                              UNITED STATES DISTRICT COURT
 15
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, et al.,                            Case No. 2:20-cv-02927-CBM (ASX)
 17
 18                         Plaintiffs,
 19          vs.                                           MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF
 20   COUNTY OF VENTURA,                                   PLAINTIFFS’ APPLICATION FOR
      CALIFORNIA, et al.,                                  TEMPORARY RESTRAINING ORDER
 21
                                                           AND ISSUANCE OF ORDER TO SHOW
 22                         Defendants.                    CAUSE RE: PRELIMINARY
 23                                                        INJUNCTION
 24
 25
 26                                                      First Amended Complaint Filed Apr. 14, 2020

 27
 28

                                                      –i–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRIANING
                   ORDER AND ISSUANCES OF ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 2 of 28 Page ID #:207



  1                                                 TABLE OF CONTENTS
  2
  3
      I.                  INTRODUCTION .......................................................................................... 1
  4
      II.                 STATEMENT OF FACTS.............................................................................. 3
  5
  6   III.                ARGUMENT ............................................................................................... 8
  7        A.             STANDARD FOR ISSUING A TEMPORARY RESTRAINING ORDER. ............ 8
  8        B.             PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS. .......... 8
  9             1.        Defendants’ Orders and Enforcement Actions Deny Access To,
 10                       Exercise Of, and Infringe Fundamental, Individual Second
                          Amendment Rights. ................................................................................ 9
 11
                     a.      Defendants’ Orders and Enforcement Actions Are a Prohibition
 12                          on Second Amendment Rights and are Categorically
 13                          Unconstitutional. ............................................................................... 10
 14                  b.      The Orders Cannot Survive Any Level of Scrutiny. ..................... 13
 15             2.        Defendants’ Orders and Enforcement Actions Violate Due Process
                          and the Right to Travel......................................................................... 20
 16
 17        C.             THE DESTRUCTION OF CONSTITUTIONAL RIGHTS CONSTITUTES
                          IRREPARABLE INJURY. ........................................................................... 21
 18
      IV.                 CONCLUSION ........................................................................................... 23
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     – ii –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRIANING
                   ORDER AND ISSUANCES OF ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 3 of 28 Page ID #:208



  1                                             TABLE OF AUTHORITIES
  2
                                                                 CASES
  3
      Andrews v. State, 50 Tenn. 165 (1871)...................................................................... 9
  4
      Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053 (9th Cir. 2014) ............... 22
  5
      Ass’n of New Jersey Rifle & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910
  6     F.3d 106 (3d Cir. 2018) ........................................................................................ 16
  7   Associated Press v. Otter, 682 F.3d 821 (9th Cir. 2012)......................................... 12
  8   Bateman v. Purdue, 881 F.Supp.2d 709 (E.D. N.C. 2012) ..................................... 14
  9   Bauer v. Becerra, 858 F.3d 1216 (9th Cir. 2017) .............................................. 13, 14
 10   Board of Trustees of State Univ. of New York v. Fox, 492 U.S. 469 (1989) ........... 15
 11   Bonidy v. U.S. Postal Serv., 790 F.3d 1121 (10th Cir. 2015) .................................. 16

 12
      Carey v. Population Servs., Int'l, 431 U.S. 678 (1977) ........................................... 10
      Citizens United v. Fed. Election Comm'n, 558 U.S. 310 (2010) ............................. 14
 13
      District of Columbia v. Heller, 554 U.S. 570 (2008) ....................................... passim
 14
      Duncan v. Becerra, 265 F.Supp.3d 1106 (S.D. Cal. 2017), aff'd, 742 F.App'x 218
 15
       (9th Cir. 2018) ................................................................................................ 14, 21
 16   Edenfield v. Fane, 507 U.S. 761 (1993) ............................................................ 15, 17
 17   Elrod v. Burns, 427 U.S. 347 (1976) ................................................................. 12, 21
 18   Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) .................................... passim
 19   Grace v. District of Columbia, 187 F.Supp.3d 124 (D.D.C. 2016) ......................... 21
 20   Greater New Orleans Broad. Ass'n, Inc. v. United States, 527 U.S. 173 (1999) ... 15,
 21
       17
      Heller v. District of Columbia, 801 F.3d 264 (D.C. Cir. 2015) (“Heller III”) ........ 16
 22
      Illinois Ass'n of Firearms Retailers v. City of Chicago, 961 F.Supp.2d 928 (N.D.
 23
         Ill. 2014) ................................................................................................................. 9
 24
      Italian Colors Rest. v. Becerra, 878 F.3d 1165 (9th Cir. 2018) .............................. 15
 25   Jackson v. City & Cty. of San Francisco, 746 F.3d 953 (9th Cir. 2014)................... 9
 26   Kent v. Dulles, 357 U.S. 116 (1958) ........................................................................ 20
 27   King v. New Rochelle Mun. Hous. Auth., 442 F.2d 646, 648 (2d Cir. 1971) .......... 20
 28   Luis v. United States, 136 S.Ct. 1083, 194 L.Ed.2d 256 (2016) ............................. 10

                                                     – iii –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRIANING
                   ORDER AND ISSUANCES OF ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 4 of 28 Page ID #:209



  1   Lutz v. City of York, Pa., 899 F.2d 255, 268 (3d Cir. 1990).................................... 20
  2   Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018) .................................................... 10
  3   McCullen v. Coakley, 134 S.Ct. 2518 (2014) .......................................................... 16
  4   McCulloch v. State, 17 U.S. 316, 415 (1819) ............................................................ 1
  5   McDonald v. City of Chicago,
       561 U.S. 742 (2010) ............................................................................................... 9
  6
      Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ................................................ 21
  7
      Monterey Mech. Co. v. Wilson, 125 F.3d 702 (9th Cir. 1997) ................................ 21
  8
      Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012) ................................................... 16
  9
      Ms. L. v. U.S. Immigration and Customs Enforcement, 310 F.Supp.3d 1133 (S.D.
 10    Cal. 2018) ............................................................................................................. 22
 11   Norsworthy v. Beard, 87 F.Supp.3d 1164 (N.D.Cal. 2015) .................................... 21
 12   Richmond Newspapers v. Virginia, 448 U.S. 555 (1980) ......................................... 9
 13   Rodriguez v. Robbins, 715 F.3d 1127 (9th Cir. 2013) ............................................. 22
 14   Tattered Cover v. City of Thornton, 44 P.3d 1044 (Colo. 2002)............................... 9
 15   Turner Broad. Sys., Inc., 520 U.S. 180 (1997) ........................................................ 15
 16   United States v. Alvarez, 617 F.3d 1198 (9th Cir. 2010)......................................... 14

 17   United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013) .................................. 13, 14
      United States v. Reese, 627 F.3d 792 (10th Cir. 2010) ........................................... 16
 18
      Ward v. Rock Against Racism, 491 U.S. 781 (1989) ............................................... 16
 19
      Washington v. Trump, 847 F.3d 1151 (9th Cir. 2017) .............................................. 8
 20
      Williams v. Fears, 179 U.S. 270, 274 (1900) .......................................................... 20
 21
      Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952) ............................... 1
 22
 23                                                         STATUTES
 24   Cal. Pen. Code § 27540 ........................................................................................... 11
 25   Cal. Pen. Code § 27545 ........................................................................................... 11
 26   Cal. Pen. Code § 28175 ........................................................................................... 11
 27   Cal. Pen. Code § 28200 ........................................................................................... 11
 28   Cal. Pen. Code § 30312 ........................................................................................... 11

                                                     – iv –
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRIANING
                   ORDER AND ISSUANCES OF ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 5 of 28 Page ID #:210



  1
  2                                                    OTHER AUTHORITIES

  3
      Charles Alan Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)
        .............................................................................................................................. 21
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                     –v–
      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRIANING
                   ORDER AND ISSUANCES OF ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
                                              CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 6 of 28 Page ID #:211



  1                                      I.     INTRODUCTION
  2         Plaintiffs bring forth this request for a temporary restraining order (“TRO”)
  3   in light of this Court’s calendaring of their Motion for Preliminary Injunction (ECF
  4   Doc. 20) for July 28, 2020, notwithstanding the Plaintiffs’ request for an expedited
  5   track and the parties’ stipulation to a hearing date of May 19, 2020 or shortly
  6   thereafter. ECF Doc. 25 (Order calendaring hearing). Plaintiffs, and those similarly
  7   situated, have been and continue to suffer an ongoing constitutional injury that
  8   requires immediate intervention in order to protect their rights. Indeed, since this
  9   Court denied the initial application for a temporary restraining order, the complaint
 10   has been amended to add several additional Plaintiffs, each of whom is directly and
 11   materially impacted by the challenged actions of Defendants. With the uncertainty
 12   surrounding the COVID-19 situation and Orders stemming from it, the scheduling
 13   of a preliminary injunction hearing for late July places in jeopardy the essence of
 14   the relief that Plaintiffs seek and immediately require to avert irreparable harm.
 15         The “constitution [was] intended to endure for ages to come, and
 16   consequently, to be adapted to the various crises of human affairs.” McCulloch v.
 17   State, 17 U.S. 316, 415 (1819). Indeed, “the forefathers … knew what emergencies
 18   were, knew the pressures they engender for authoritative action, knew, too, how
 19   they afford a ready pretext for usurpation.” Youngstown Sheet & Tube Co. v.
 20   Sawyer, 343 U.S. 579, 650 (1952) (Jackson, J., concurring). And, “they made no
 21   express provision for exercise of extraordinary authority because of a crisis.” Id.
 22   (Jackson, J., concurring). Put differently, the Constitution’s protections remain
 23   robust through peace and turmoil. A declaration of emergency does not justify the
 24   denial or destruction of a constitutionally enumerated fundamental right – not even
 25   for a limited period of time.
 26         In California, individuals must generally acquire all modern firearms and
 27   ammunition from and/or through duly licensed retailers by means of in-person
 28   transactions. (Pen. Code §§ 27545; 28050, et seq.; 30342, et seq.; 30370, et seq.).

                                                    –1–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 7 of 28 Page ID #:212



  1   And, with few exceptions, only individuals holding a valid Firearm Safety
  2   Certificate (“FSC”) can acquire and take possession of firearms. (Pen. Code §
  3   26840.) Moreover, because of the State’s waiting period laws and background
  4   check systems, individual purchasers and transferees must visit a retailer at least
  5   once for ammunition, and at least twice for firearms. Therefore, under these laws,
  6   the only way for a Californian to take possession of firearms and ammunition for
  7   their self-defense and lawful purposes is through in-person transactions. By their
  8   Orders and actions shuttering and criminalizing both operating retailers and
  9   shooting ranges, and going to and from retailers and ranges, shuttered firearm and
 10   ammunition retailers, Defendants have made it impossible for Plaintiffs, Plaintiffs’
 11   members and customers, and similarly situated individuals to purchase firearms
 12   and ammunition during this time of extended insecurity by prohibiting the
 13   operation of retailers, and the right of individuals to go to and from them, for an
 14   indefinite period of time, and until Defendants say so. Defendants have used the
 15   COVID-19 pandemic to deprive Californians of their fundamental rights – through
 16   mere executive decree, no less – in Orders and enforcement actions affecting
 17   millions of people in thousands of square miles—an entire region.
 18         While Defendants have a legitimate interest in reducing the population’s
 19   exposure to COVID-19, the extreme manner in which Defendants are doing so – a
 20   total ban – is unlawfully overbroad, irrationally tailored to meet that goal, and
 21   categorically unconstitutional. The “enshrinement of constitutional rights
 22   necessarily takes certain policy choices off the table.” District of Columbia v.
 23   Heller, 554 U.S. 570, 636 (2008). These include policy choices and orders
 24   effecting an absolute prohibition on the exercise of Second Amendment rights. Id.
 25   Licensed firearm and ammunition retailers and shooting ranges are essential
 26   businesses, provide law-abiding individuals with critical access to constitutionally
 27   protected rights, and must remain open like other essential businesses.
 28         Times of uncertainty and disturbance are precisely when the right to self-

                                                   –2–
                MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                           CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 8 of 28 Page ID #:213



  1   defense is most important. When the Second Amendment was ratified, “Americans
  2   understood the ‘right of self-preservation’ as permitting a citizen to ‘repel force by
  3   force’ when ‘the intervention of society in his behalf, may be too late to prevent an
  4   injury.’” District of Columbia v. Heller, 554 U.S. 570, 595 (2008) (quoting 1
  5   Blackstone’s Commentaries 145–46, n.42 (1803)) (brackets omitted). A global
  6   pandemic epitomizes a setting in which waiting for “the intervention of society” on
  7   one’s behalf may be too late.
  8         Through their Orders and                enforcement actions, Defendants have
  9   implemented a number of shockingly broad restrictions that affect both individuals
 10   and critically essential small businesses. But not all individuals and businesses are
 11   affected alike. Some are favored by Defendants and remain open to the public,
 12   while others, are threatened with incarceration, fines, and the loss of their
 13   livelihoods. But Defendants also threaten, on pain of criminal penalty, those
 14   individuals, like Plaintiffs’, Plaintiffs’ members and customers, and others like
 15   them, should they dare exercise their rights (and legal obligation) to go to and use a
 16   retailer for the lawful acquisition of constitutionally protected items and services
 17   for self-defense. Criminalizing going to, coming from, and operating essential
 18   businesses that provide access to the constitutionally protected right to keep and
 19   bear arms for self-defense — especially in a manner that is inconsistent with other
 20   so-called “essential businesses”— cannot withstand constitutional scrutiny or even
 21   rational objectivity. The injunctive relief that Plaintiffs have been forced to seek
 22   through this action is necessary – and immediately so – to uphold this bedrock
 23   principle of the United States Constitution.
 24                                 II.     STATEMENT OF FACTS
 25                                   State Orders Background
 26         In response to the COVID-19 coronavirus pandemic, on March 17, 2020,
 27
 28


                                                    –3–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 9 of 28 Page ID #:214



  1   Governor Newsom told reporters that his declaring martial law was an option if he
  2   feels it necessary.1 Governor Newsom then signed Executive Order N-33-20 on
  3   March 19, 2020. (“Executive Order”). See Decl. of Ronda Baldwin-Kennedy (See
  4   ECF Doc. 20-7) Ex. 1. Governor Newsom’s Executive Order included an order
  5   from Dr. Sonia Y. Angell, the State Public Health Officer. On March 22, 2020, Dr.
  6   Angell issued a list of “Essential Critical Infrastructure Workers.” Taken together,
  7   the State’s Orders directed “all individuals living in the State of California to stay
  8   home or at their place of residence.” The only exceptions are for whatever is
  9   “needed to maintain continuity of operations of the federal critical infrastructure
 10   sectors.” The State Orders granted Dr. Angell the authority to “designate additional
 11   sectors as critical in order to protect the health and well-being of all Californians,”
 12   but do not identify any additional sectors nor indicate which sectors may qualify as
 13   critical. These Orders took effect “immediately” and remain in effect indefinitely.
 14   Then, on April 3, 2020, counsel for Gov. Newsom and Public Health Officer
 15   Angell represented to the court in another federal action that, “As the Governor has
 16   publicly confirmed, the Executive Order does not mandate the closure of firearms
 17   and ammunition retailers. To the extent any local official acting on his or her own
 18   authority requires the closure of those retailers, such actions do not concern the
 19   Executive Order.”2
 20
 21                             Ventura County Orders and Enforcement

 22
 23
      1
        “We have the ability to do martial law . . . if we feel the necessity.”
 24   https://www.independent.co.uk/news/world/americas/coronavirus-california-
 25   martial-law-shelter-in-place-lockdown-army-a9410256.html.
      2
        State Defs.’ Opp. Pls.’ Ex Parte App. Temp. Restraining Ord. (C.D.Cal no. 2:20-
 26
      cv-02874-AB-AK) at , online at
 27   https://www.courtlistener.com/recap/gov.uscourts.cacd.777785/gov.uscourts.cacd.
 28
      777785.24.0_1.pdf.


                                                    –4–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 10 of 28 Page ID #:215



   1         On March 17, 2020, the Public Health Department of the County of Ventura
   2   issued an order directing all residents of the County to shelter in place and restrict
   3   conduct (the “March 17 Order”). (ECF Doc. 20-7 Ex. 2).3
   4         On March 20, 2020, the Public Health Department of Ventura issued an
   5   additional order (the “March 20 Order”) supplementing and extending the March
   6   17 Order, directing all residents of the County to continue sheltering in place and
   7   restrict their conduct until April 19, 2020. (ECF Doc. 20-7 Ex. 3).4
   8         On March 31, 2020, the Public Health Department of Ventura issued another
   9   order, supplementing and extending the March 17 and March 20 Orders and
  10   directing all residents of the County to continue to shelter in place and restrict
  11   conduct until April 19, 2020 (the “March 31 Order”). (ECF Doc. 20-7 Ex. 4).5
  12   Section 12 of the Order also tasked the Sheriff and all police chiefs within the
  13   County to enforce the provisions of the Order, asserting that “violation of any
  14   provision of this Order constitutes a threat to public health.”
  15         On April 9, 2020, the Public Health Department of Ventura issued another
  16   order, supplementing and amending the March 17, March 20, and March 31 Orders
  17   (the “April 9 Order”). Furthermore, the April 9 Order bans all gatherings, and
  18   added three types of businesses to the list of “Essential Businesses”. (ECF Doc. 20-
  19   7 Ex. 5).6 Section 8 of the Order also tasked the Sheriff and all police chiefs within
  20   the County to enforce the provisions of the Order, asserting that “violation of any
  21   provision of this Order constitutes a threat to public health...”
  22         Additionally, the aforementioned Orders, define and allow for only the
  23
  24   3
         https://vcportal.ventura.org/CEO/VCNC/2020-03-
  25   17_Ventura_County_Public_Health_Order.pdf.
       4
         https://s30623.pcdn.co/wp-content/uploads/2020/03/StayWellAtHomeOrder.pdf.
  26   5
         https://vcportal.ventura.org/covid19/docs/March_31_2020_Order.pdf.
       6
  27     https://vcportal.ventura.org/covid19/docs/2020-04-
  28
       09_COVID19_PH_Order_April_9_2020.pdf.


                                                     –5–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 11 of 28 Page ID #:216



   1   operation of “Essential Businesses”. Furthermore, the March 20 Order also
   2   prohibits travel unless related to “Essential Travel” or “Essential Activities” as
   3   defined by the Order. As defined by the Order, such travel and activities do not
   4   include departing the County in order to obtain firearms and/or ammunition from
   5   an adjacent jurisdiction.
   6          Plaintiff Donald McDougall, a resident of Ventura County, would like to
   7   take possession of a firearm that he ordered which is currently in the possession of
   8   a licensed firearm dealer. Declaration of Donald McDougall (See ECF Doc. 20-2)
   9   at ¶¶1 and 9. Plaintiff McDougall would also like to retrieve a firearm of his that is
  10   in the possession of a licensed gunsmith for repair. (Id. at ¶10). Plaintiff
  11   McDougall is not prohibited from possessing firearms under state or federal law.
  12   (Id. at ¶3). Furthermore, Plaintiff McDougall possesses a California Carry
  13   Concealed Weapons License (“CCW”). (Id. at ¶8). He can lawfully take possession
  14   of a purchased firearm and ammunition upon completion of a background check.
  15   (Id. at ¶12). However, as a result of the Defendants’ Orders and enforcement
  16   actions, he is unable to retrieve his firearms or acquire ammunition. (Id. at ¶¶12-
  17   15).
  18          Plaintiff Juliana Garcia, another resident of Ventura County, would like to
  19   purchase a firearm and ammunition for self-defense purposes. Declaration of
  20   Juliana Garcia (See ECF Doc. 20-3) at ¶¶ 1 and 10). Plaintiff Garcia is not
  21   prohibited from possessing firearms under state or federal law. (Id. at ¶3). Plaintiff
  22   Garcia does not possess a FSC but desires to obtain one. (Id. at ¶11). However, due
  23   to the Defendants’ Orders and enforcement actions, she is unable to obtain a FSC
  24   nor purchase a self-defense firearm and ammunition. (Id. at ¶¶11 and 14-17).
  25   Plaintiff Garcia cannot purchase either firearms or ammunition except through a
  26   licensed firearms dealer and/or licensed ammunition vendor under California law.
  27   (Id. at ¶7).
  28          In California, a violation of a statute is a misdemeanor unless specified to be

                                                         –6–
                      MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                                 CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 12 of 28 Page ID #:217



   1   punishable otherwise. California Penal Code Prelim. Prov. 19.4 (“When an act or
   2   omission is declared by a statute to be a public offense and no penalty for the
   3   offense is prescribed in any statute, the act or omission is punishable as a
   4   misdemeanor.”). County Defendants’ Orders, enforced by Defendant sheriffs and
   5   police chiefs, among others, commonly state: “Pursuant to Government Code
   6   sections 26602 and 41601 and Health and Safety Code section 101029, the Health
   7   Officer requests that the Sheriff and all chiefs of police in the County ensure
   8   compliance with and enforce this Order. The violation of any provision of this
   9   Order constitutes an imminent threat and menace to public health, constitutes a
  10   public nuisance, and is punishable by fine, imprisonment, or both.” Thus, under
  11   Defendants’ Orders and enforcement policies, it is a crime for individuals to leave
  12   their homes and go to firearms and ammunition retailers and shooting ranges.
  13   Additionally, it is a crime for retailers and ranges, including Plaintiffs herein, to
  14   operate.
  15         Notably, the Department of Homeland Security, Cyber-Infrastructure
  16   Division (“CISA”), issued updated (Version 2.0) “Guidance on the Essential
  17   Critical Infrastructure Workforce” during the COVID-19 pandemic. (ECF Doc. 20-
  18   7 Ex. 6).7 While the CISA’s guidance is advisory in nature, its findings and
  19   conclusions were “developed, in collaboration with other federal agencies, State
  20   and local governments, and the private sector” for the specific purpose of
  21   “help[ing] State, local, tribal and territorial officials as they work to protect their
  22   communities, while ensuring continuity of functions critical to public health and
  23   safety, as well as economic and national security.” To that end, CISA determined
  24   that “[w]orkers supporting the operation of firearm or ammunition product
  25
  26   7
        Guidance on the Essential Critical Infrastructure Workforce,
  27   https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-
  28
       workforce


                                                     –7–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 13 of 28 Page ID #:218



   1   manufacturers, retailers, importers, distributors, and shooting ranges” fall squarely
   2   within the “critical infrastructure workforce.”
   3         In addition to the individual Plaintiffs, Plaintiffs Second Amendment
   4
       Foundation, Inc. (“SAF”), California Gun Rights Foundation (“CGF”), California
   5
   6   Association of Federal Firearms Licensees, Inc. (“CAL-FFL”), and Firearms
   7   Policy Coalition, Inc. (“FPC”) are themselves damaged by the Orders and
   8
       enforcement actions. Beyond their own direct damages, these institutional plaintiffs
   9
  10   have California members and supporters who are affected by Defendants’ Orders
  11
       and enforcement actions. (See ECF Docs. 20-4, 20-5, and 20-6) All Plaintiffs
  12
  13   accordingly seek this necessary relief, and they require this relief as soon as

  14   possible in order to preserve their opportunity for meaningful and effective redress.
  15
                                            III.    ARGUMENT
  16
       A.    STANDARD FOR ISSUING A TEMPORARY RESTRAINING ORDER.
  17
             The standard for issuing a TRO is the same as the standard for issuing a
  18
       preliminary injunction. A movant seeking a preliminary injunction must typically
  19
       demonstrate: (1) a likelihood of success on the merits; (2) a likelihood of
  20
       irreparable harm absent relief; (3) that the balance of equities favor an injunction;
  21
       and (4) that an injunction promotes the public interest. Washington v. Trump, 847
  22
       F.3d 1151, 1164 (9th Cir. 2017).
  23
       B.    PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS.
  24
             Plaintiffs will succeed on the merits of their claims, as the Defendants’
  25
       sweeping Orders and enforcement actions at issue prohibit millions of Californians
  26
       in an entire region from exercising fundamental rights guaranteed by the Second
  27
       Amendment, and violate their right to travel as protected by Article IV, Section 2,
  28


                                                     –8–
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 14 of 28 Page ID #:219



   1   Cl. I and the Due Process clause under the Fifth and Fourteenth Amendments to the
   2   United States Constitution.
   3         1. Defendants’ Orders and Enforcement Actions Deny Access To,
   4            Exercise Of, and Infringe Fundamental, Individual Second
                Amendment Rights.
   5
             The Second Amendment to the United States Constitution provides: “A well
   6
       regulated Militia, being necessary to the security of a free State, the right of the
   7
       people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II. The
   8
       Second Amendment “guarantee[s] the individual right to possess and carry
   9
       weapons in case of confrontation.” Heller, 554 U.S. at 592. And because “the
  10
       Framers and ratifiers of the Fourteenth Amendment counted the right to keep and
  11
       bear arms among those fundamental rights necessary to our system of ordered
  12
       liberty,” it applies to the States through the Fourteenth Amendment. McDonald v.
  13
       City of Chicago, 561 U.S. 742, 778, 791 (2010) (plurality opinion).
  14
             The Supreme Court has held that the Second Amendment guarantees the
  15
       right to “possess” weapons. Heller, 554 U.S. at 592. And “the Court has
  16
       acknowledged that certain unarticulated rights are implicit in enumerated
  17
       guarantees. . . . [F]undamental rights, even though not expressly guaranteed, have
  18
       been recognized by the Court as indispensable to the enjoyment of rights explicitly
  19
       defined.” Richmond Newspapers v. Virginia, 448 U.S. 555, 579–80 (1980).
  20
       Accordingly, “the right to possess firearms for protection implies a corresponding
  21
       right to obtain the bullets necessary to use them.” Jackson v. City & Cty. of San
  22
       Francisco, 746 F.3d 953, 967 (9th Cir. 2014) (citing Ezell v. City of Chicago, 651
  23
       F.3d 684, 704 (7th Cir. 2011)). And “[t]he right to keep arms, necessarily involves
  24
       the right to purchase them.” Andrews v. State, 50 Tenn. 165, 178 (1871). See
  25
       Illinois Ass'n of Firearms Retailers v. City of Chicago, 961 F.Supp.2d 928, 930
  26
       (N.D. Ill. 2014) (“the right to keep and bear arms for self-defense under the Second
  27
       Amendment … must also include the right to acquire a firearm”) (emphasis in
  28


                                                    –9–
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 15 of 28 Page ID #:220



   1   original); cf. Tattered Cover v. City of Thornton, 44 P.3d 1044, 1052 (Colo. 2002)
   2   (“When a person buys a book at a bookstore, he engages in activity protected by
   3   the First Amendment because he is exercising his right to read and receive ideas
   4   and information.”). Thus, the right to possess weapons necessarily also includes the
   5   right to acquire and transfer them. “Without protection for these closely related
   6   rights, the Second Amendment would be toothless.” Luis v. United States, 136
   7   S.Ct. 1083, 1098 (2016) (Thomas, J., concurring).
   8         For all these same reasons, firearm retailers are protected by the Second
   9   Amendment. If “[a] total prohibition against sale of contraceptives … would
  10   intrude upon individual decisions in matters of procreation and contraception as
  11   harshly as a direct ban on their use,” Carey v. Population Servs., Int'l, 431 U.S.
  12   678, 687–88 (1977), the same rationale applies to firearms. Thus, “[c]ommercial
  13   regulations on the sale of firearms do not fall outside the scope of the Second
  14   Amendment.” United States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d Cir. 2010). “If
  15   there were somehow a categorical exception for these restrictions [on gun sales], it
  16   would follow that there would be no constitutional defect in prohibiting the
  17   commercial sale of firearms. Such a result would be untenable under Heller.” Id.
  18   See also Mance v. Sessions, 896 F.3d 699 (5th Cir. 2018) (implicitly recognizing a
  19   right to sell firearms by analyzing a burden on that right). As a result, those who
  20   would seek to engage in the commercial acquisition of firearms must therefore also
  21   be protected.
  22             a.    Defendants’ Orders and Enforcement Actions Are a
  23                   Prohibition on Second Amendment Rights and are
                       Categorically Unconstitutional.
  24
  25         The Supreme Court held in Heller that the appropriate test to be applied is a
  26   categorical one, first looking to the text of the Constitution itself, and then looking
  27   to history and tradition to inform the scope and meaning of that text. Indeed, Heller
  28   held a handgun ban – which is the effect of Defendants’ expansive Orders and


                                                     – 10 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 16 of 28 Page ID #:221



   1   actions, among other restrictions – categorically unconstitutional: “Whatever the
   2   reason, handguns are the most popular weapon chosen by Americans for self-
   3   defense in the home, and a complete prohibition of their use is invalid.” 554 U.S. at
   4   629. “Both Heller and McDonald suggest that broadly prohibitory laws restricting
   5   the core Second Amendment right—like the handgun bans at issue in those cases,
   6   which prohibited handgun possession even in the home—are categorically
   7   unconstitutional.” Ezell, 651 F.3d at 703 (emphasis added).
   8         At issue here is a complete and unilateral suspension on the right of ordinary
   9   citizens to acquire firearms and ammunition, a right protected by the Second
  10   Amendment. Due to the ever-expanding nature of the laws regulating firearm
  11   transfers, in-person visits to gun stores and retailers are the only legal means for
  12   ordinary, law-abiding citizens to acquire and purchase firearms—and now,
  13   ammunition—within the State of California. See, e.g., Cal. Pen. Code § 27545
  14   (requiring all firearm transfers be processed through a licensed dealer); Pen. Code
  15   § 30312 (requiring all ammunition transactions to be made through a licensed
  16   ammunition vendor, in a face-to-face transfer). In addition, firearm and
  17   ammunition retailers are required to initiate background checks at the point of
  18   transfer to fulfill the State’s mandates, administer the vast majority of FSC tests to
  19   ensure that a recipient is aware of firearm safety rules, and administer the safe
  20   handling demonstration. Pen. Code §§ 28175 (“The dealer or salesperson making a
  21   sale shall ensure that all required information has been obtained from the
  22   purchaser. The dealer and all salespersons shall be informed that incomplete
  23   information will delay sales.”); 28200 et seq. (establishing procedure for collecting
  24   information and fees associated with required background checks). These are
  25   additional services that gun store dealers now must provide in furtherance of the
  26   State’s statutes and regulations.
  27         The State has mandated these burdensome in-person requirements, requiring,
  28   for example, at least two visits to licensed retailers for each firearm transaction,

                                                     – 11 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 17 of 28 Page ID #:222



   1   and at least one for ammunition transactions. Defendants simply cannot be
   2   permitted to take actions that effectively ban access to, on pain of criminal liability,
   3   and shut down all firearm and ammunition transfers in their jurisdictions. Such
   4   transactions cannot be done remotely as many other, non-firearm online retailers
   5   are able to do. See Pen. Code § 27540 (requirements for dealer delivery of
   6   firearms). The effect of Defendants’ Orders and enforcement actions is a
   7   destruction of a fundamental, individual right. It is well established that the
   8   deprivation of constitutionally protected individual liberty, even temporarily,
   9   constitutes irreparable injury. Associated Press v. Otter, 682 F.3d 821, 826 (9th
  10   Cir. 2012) (“the loss of First Amendment freedoms, for even minimal periods of
  11   time, unquestionably constitutes irreparable injury.”) (quoting Elrod v. Burns, 427
  12   U.S. 347, 373 (1976)).
  13         The effect of Defendants’ Orders, and Defendants’ enforcement of them, is a
  14   ban on individuals’ going to and from, and on the operation of, all firearm and
  15   ammunition retailers and shooting ranges in the massive jurisdictions within which
  16   their various Orders apply. As the Orders are now being interpreted and enforced,
  17   millions of Californians are being prevented from acquiring or practicing with
  18   firearms or ammunition, and during a time of national crisis.
  19         Defendants’ is a policy outcome that is completely taken off the table under
  20   Heller. The “central” holding in Heller was “that the Second Amendment protects
  21   a personal right to keep and bear arms for lawful purposes, most notably for self-
  22   defense within the home.” McDonald, 561 U.S. at 780. “The very enumeration of
  23   the right takes out of the hands of government—even the Third Branch of
  24   Government—the power to decide on a case-by-case basis whether the right is
  25   really worth insisting upon.” Heller, 554 U.S. at 634.
  26         Plaintiffs must here preserve and maintain their position that any interest-
  27   balancing test, including tiered scrutiny, is inappropriate under Heller, particularly
  28   for categorical bans like and including those at issue here. Heller, 554 U.S. at 634,

                                                     – 12 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 18 of 28 Page ID #:223



   1   635 (“We know of no other enumerated constitutional right whose core protection
   2   has been subjected to a freestanding ‘interest-balancing’ approach”; “The Second
   3   Amendment . . . is the very product of an interest balancing by the people”); Ezell,
   4   651 F.3d at 703 (“Both Heller and McDonald suggest that broadly prohibitory laws
   5   restricting the core Second Amendment right—like the handgun bans at issue in
   6   those cases, which prohibited handgun possession even in the home—are
   7   categorically unconstitutional.”).
   8         Anyone who does not already own a firearm in Ventura County, such as
   9   Plaintiff Garcia, is now entirely prohibited from exercising their Second
  10   Amendment rights, at a time when those rights are most important. As such,
  11   Defendants’ actions amount to a categorical ban and should be categorically
  12   invalidated.
  13                  b.    The Orders Cannot Survive Any Level of Scrutiny.
  14         The Defendants’ orders and actions also fail the Ninth Circuit’s two-part test
  15   applying tiered scrutiny. Assuming arguendo that an interest-balancing test is
  16   appropriate, the challenged provisions fail any level of scrutiny. Generally, the
  17   Ninth Circuit applies a two-part test for Second Amendment challenges. United
  18   States v. Chovan, 735 F.3d 1127 (9th Cir. 2013). “The two-step Second
  19   Amendment inquiry we adopt (1) asks whether the challenged law burdens conduct
  20   protected by the Second Amendment and (2) if so, directs courts to apply an
  21   appropriate level of scrutiny.” Id. at 1136–37. But consistent with Supreme Court
  22   precedent, “[a] law that imposes such a severe restriction on the fundamental right
  23   of self defense of the home that it amounts to a destruction of the Second
  24   Amendment right is unconstitutional under any level of scrutiny.” Silvester v.
  25   Harris, 843 F.3d 816, 821 (9th Cir. 2016). Accord Bauer v. Becerra, 858 F.3d
  26   1216, 1222 (9th Cir. 2017) (“A law that . . . amounts to a destruction of the Second
  27   Amendment right is unconstitutional under any level of scrutiny”). “That is what
  28   was involved in Heller.” Silvester, 843 F.3d at 821 (citing Heller, 554 U.S. at 628–

                                                     – 13 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 19 of 28 Page ID #:224



   1   29).
   2          As discussed above, Defendants’ acts strike at the very core of the Second
   3   Amendment, thereby satisfying the first step of the two-part test. At the second step
   4   of the inquiry, a court is to measure “how severe the statute burdens the Second
   5   Amendment right. ‘Because Heller did not specify a particular level of scrutiny for
   6   all Second Amendment challenges, courts determine the appropriate level by
   7   considering ‘(1) how close the challenged law comes to the core of the Second
   8   Amendment right, and (2) the severity of the law's burden on that right.’’” Duncan
   9   v. Becerra, 265 F.Supp.3d 1106, 1119 (S.D. Cal. 2017) (granting preliminary
  10   injunction), aff'd, 742 F.App'x 218 (9th Cir. 2018) (quoting Bauer, 858 F.3d at
  11   1222). “Guided by this understanding, [the] test for the appropriate level of
  12   scrutiny amounts to ‘a sliding scale.’ […] ‘A law that imposes such a severe
  13   restriction on the fundamental right of self defense of the home that it amounts to a
  14   destruction of the Second Amendment right is unconstitutional under any level of
  15   scrutiny.’ […] Further down the scale, a ‘law that implicates the core of the Second
  16   Amendment right and severely burdens that right warrants strict scrutiny.
  17   Otherwise, intermediate scrutiny is appropriate.’” Bauer, 858 F.3d at 1222 (citing
  18   Silvester, 843 F.3d at 821, and Chovan, 735 F.3d at 1138; see also, Bateman v.
  19   Purdue, 881 F.Supp.2d 709, 715 (E.D. N.C. 2012) (applying strict scrutiny to
  20   North Carolina’s emergency declaration statutes that effectively prevented access
  21   to firearms).
  22          If heightened scrutiny applies, Defendants’ policies should be evaluated
  23   under strict scrutiny, meaning Defendants must show that their policies are
  24   narrowly tailored to achieve a compelling state interest, and that no less restrictive
  25   alternative exists to achieve the same ends. United States v. Alvarez, 617 F.3d
  26   1198, 1216 (9th Cir. 2010) (citing Citizens United v. Fed. Election Comm'n, 558
  27   U.S. 310, 340 (2010)). With the wide breadth of the Order and its effect of
  28   completing destroying the right to keep and bear arms during this pandemic, by no

                                                     – 14 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 20 of 28 Page ID #:225



   1   stretch of imagination would it survive strict scrutiny – which highlights the reality
   2   that it is the very sort of categorical ban that can never be tolerated under Heller.
   3   This calculus does not change in an emergency, declared or otherwise. In Bateman
   4   v. Purdue, the district court evaluated North Carolina’s statutes which authorized
   5   government officials to impose various restrictions on the possession,
   6   transportation, sale, and purchase of “dangerous weapons” during declared states
   7   of emergency. 881 F.Supp.2d at 710–11. The district court evaluated the statutes
   8   under the two-part test, and found first that “[i]t cannot be seriously questioned that
   9   the emergency declaration laws at issue here burden conduct protected by the
  10   Second Amendment.” Id. at 713–14. “Additionally, although the statutes do not
  11   directly regulate the possession of firearms within the home, they effectively
  12   prohibit law abiding citizens from purchasing and transporting to their homes
  13   firearms and ammunition needed for self-defense. As such, these laws burden
  14   conduct protected by the Second Amendment.” Accordingly, under strict scrutiny,
  15   the emergency declaration statutes were voided and declared to be unconstitutional
  16   since the statutes were not narrowly tailored, e.g., with reasonable time, place and
  17   manner restrictions. Id. at 716.
  18         Accordingly, if heightened scrutiny is appropriate here, strict scrutiny should
  19   likewise apply. However, even if intermediate scrutiny were applicable, as this
  20   Court stated in denying Plaintiff McDougall’s request for a temporary restraining
  21   order8, the Order, and the Defendants’ enforcement of it, are unconstitutional.
  22   Under intermediate scrutiny review, the government bears the burden of
  23   demonstrating a reasonable fit between the challenged regulation or law and a
  24   substantial governmental objective that the law ostensibly advances. Board of
  25
  26   8
        See ECF Doc. 12 at 2 (“…this Court finds that intermediate scrutiny is
  27   appropriate because the County Order ‘is simply not as sweeping as the complete
  28
       handgun ban at issue in Heller’.”).


                                                     – 15 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 21 of 28 Page ID #:226



   1   Trustees of State Univ. of New York v. Fox, 492 U.S. 469, 480–81 (1989). To carry
   2   this burden, the government must not only present evidence, but “substantial
   3   evidence” drawn from “reasonable inferences” that actually support its proffered
   4   justification. Turner Broad. Sys., Inc., 520 U.S. 180, 195 (1997). And in the related
   5   First Amendment context, the government is typically put to the evidentiary test to
   6   show that the harms it recites are not only real, but “that [the speech] restriction
   7   will in fact alleviate them to a material degree.” Italian Colors Rest. v. Becerra,
   8   878 F.3d 1165, 1177 (9th Cir. 2018) (citing Greater New Orleans Broad. Ass'n,
   9   Inc. v. United States, 527 U.S. 173, 188 (1999) (quoting Edenfield v. Fane, 507
  10   U.S. 761, 770-71 (1993)). This same evidentiary burden should apply with equal
  11   force to Second Amendment cases, where equally fundamental rights are similarly
  12   at stake. See, Ezell, 651 F.3d at 706–07 (“Both Heller and McDonald suggest that
  13   First Amendment analogues are more appropriate, and on the strength of that
  14   suggestion, we and other circuits have already begun to adapt First Amendment
  15   doctrine to the Second Amendment context”) (citing Heller, 554 U.S. at 582, 595,
  16   635; McDonald, 130 S.Ct. at 3045; see also Marzzarella, 614 F.3d at 89 n.4
  17   (“[W]e look to other constitutional areas for guidance in evaluating Second
  18   Amendment challenges. We think the First Amendment is the natural choice.”).
  19         Moreover, under intermediate scrutiny, a court must ensure that “the means
  20   chosen are not substantially broader than necessary to achieve the government’s
  21   interest.” Ward v. Rock Against Racism, 491 U.S. 781, 800 (1989). Thus, in the
  22   First Amendment context, “the government must demonstrate that alternative
  23   measures that burden substantially less speech would fail to achieve the
  24   government’s interests, not simply that the chosen route is easier.” McCullen v.
  25   Coakley, 134 S.Ct. 2518, 2540 (2014). For example, restrictions on commercial
  26   speech must “tailored in a reasonable manner to serve a substantial state
  27   interest.” Edenfield v. Fane, 507 U.S. 761, 770 (1993). The Supreme Court has
  28   made abundantly clear that such “reasonable tailoring” requires a considerably

                                                    – 16 –
                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 22 of 28 Page ID #:227



   1   closer fit than mere rational basis scrutiny, and requires evidence that the
   2   restriction directly and materially advances a bona fide state interest. In the Second
   3   Amendment context, even Justice Breyer’s balancing test proposed in his Heller
   4   dissent (and expressly rejected by the majority) considered “reasonable, but less
   5   restrictive, alternatives.” 554 U.S. at 710 (Breyer, J., dissenting). Many circuit
   6   courts recognize the obligation in the Second Amendment context. Heller v.
   7   District of Columbia, 801 F.3d 264, 277–78 (D.C. Cir. 2015) (“Heller III”); Ass’n
   8   of New Jersey Rifle & Pistol Clubs, Inc. v. Attorney Gen. New Jersey, 910 F.3d
   9   106, 124 n.28 (3d Cir. 2018); Ezell, 651 F.3d at 709; Moore v. Madigan, 702 F.3d
  10   933, 940 (7th Cir. 2012); United States v. Reese, 627 F.3d 792, 803 (10th Cir.
  11   2010); Bonidy v. U.S. Postal Serv., 790 F.3d 1121, 1128 (10th Cir. 2015).
  12         “[The Court] must determine whether the regulation directly advances the
  13   governmental interest asserted, and whether it is not more extensive than is
  14   necessary to serve that interest.” Greater New Orleans Broad. Ass'n, Inc., 527 U.S.
  15   at 183 (internal citations omitted) (emphasis added). The government bears the
  16   burden of justifying its restriction on constitutional rights, and that “burden is not
  17   satisfied by mere speculation or conjecture; rather, a governmental body seeking to
  18   sustain a restriction on commercial speech must demonstrate that the harms it
  19   recites are real and that its restrictions will in fact alleviate them to a material
  20   degree.” Edenfield, 507 U.S. at 770-71. “The Government is not required to
  21   employ the least restrictive means conceivable . . . but one whose scope is in
  22   proportion to the interest served.” Greater New Orleans Broad. Ass'n, Inc., 527
  23   U.S. at 188.
  24         Furthermore, a governmental interest that is as inconsistently pursued as
  25   Defendants’ here is not and cannot be a substantial one for constitutional purposes.
  26   To be sure, the question is not whether an interest is important at the highest level
  27   of generality; rather, the fundamental concern is whether a government is
  28   genuinely applying rules about its interest in a consistent manner such that it

                                                     – 17 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 23 of 28 Page ID #:228



   1   demonstrates the importance of the interest. Like the regulatory regime that failed
   2   constitutional muster in Greater New Orleans Broad. Ass’n, Inc., Defendants’
   3   Orders and enforcement actions here are “so pierced by exemptions and
   4   inconsistencies that [they] cannot hope to exonerate [them].” Id. at 190.
   5         Moreover, the substantiality of the interest in Defendants’ Orders and
   6   enforcement actions, relative to the incontrovertible importance of and right to the
   7   constitutionally enumerated, fundamental right to keep and bear arms – particularly
   8   for self-defense in times of crisis – is informed by the federal government’s
   9   declaration that the firearm industry, its workers, and its products, are all critical
  10   infrastructure. So too must those who would go to and use them to acquire
  11   constitutionally protected items and services be protected in doing so.
  12         Here, there can be no “reasonable fit” nor a “proportional fit” between
  13   blanket Orders and enforcement actions that prohibit all legal firearm and
  14   ammunition transfers and training at shooting ranges, and the Defendants’
  15   presumptive desire to abate the spread of a viral pandemic. Nor can it be said that
  16   the mandatory closing of all firearms retailers in their entirety “is not more
  17   extensive than is necessary” to limit community spread. Like all other businesses,
  18   retailers, and service providers that are exempt from Defendants’ Orders and
  19   enforcement actions, firearm and ammunition retailers and ranges, and the people,
  20   like Plaintiffs, who would go to them, could abide by maximum occupancy
  21   limitations, social distancing requirements, and sanitation regimens just as with the
  22   many other essential businesses allowed to continue operating. And likewise, to the
  23   extent that certain activities (such as the pickup/transfer of firearms, ammunition,
  24   and the safe handling demonstration) are statutorily mandated to be conducted
  25   using in-person transactions, these activities can be conducted while adhering to
  26   the same best practices and necessary precautions required of other businesses that
  27   are permitted to continue operating during this time.
  28         In denying Plaintiff McDougall’s request for a temporary restraining order,

                                                     – 18 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 24 of 28 Page ID #:229



   1   this Court dedicated one paragraph to a purported intermediate scrutiny analysis,
   2   simply stating that the government has a compelling interest in stopping the spread
   3   of the COVID-19 virus and that there was no evidence or argument disputing the
   4   County’s determination that the closure of non-essential businesses would help
   5   mitigate the spread. This Court’s declaration that the County order is “temporary”
   6   in analyzing whether Defendant Ventura’s Order can survive intermediate scrutiny
   7   ignores the impact it has on individuals such as Plaintiff Garcia and continues the
   8   trend of treating the Second Amendment like a second-class right by lower courts.9
   9   As recounted supra, there is no manner in which the Defendants can claim that
  10   their shuttering of firearm retailers is not the least restrictive means available to
  11   them, particularly when they let other so-called “Essential Businesses” operate that
  12   don’t implicate the ability to exercise an enumerated constitutional right.
  13         Adherence to the Defendants’ Orders is simply a take-it-or-leave it
  14   proposition, with no room for less restrictive alternatives that would otherwise
  15   allow transactions to proceed. This zero-tolerance approach, whether motivated by
  16   ideological concerns or otherwise, runs afoul of the government’s burden that the
  17   restrictions at issue be “proportional in scope,” “not more extensive than
  18   necessary,” or reasonably tailored to achieve the government’s interest. However
  19   laudable an interest may be, well-settled United States Supreme Court
  20   jurisprudence has clearly spoken on what constitutes intermediate scrutiny.
  21   Defendants’ Orders and enforcement actions do not pass constitutional muster
  22   under categorical, heightened, or even intermediate constitutional scrutiny.
  23
  24
       9
  25     See Silvester v. Becerra, 138 S. Ct. 945, 200 L. Ed. 2d 293 (2018) (Thomas, J.,
       dissenting from denial of certiorari)(Stating the analysis was “symptomatic of the
  26
       lower courts' general failure to afford the Second Amendment the respect due an
  27   enumerated constitutional right.”)
  28


                                                     – 19 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 25 of 28 Page ID #:230



   1         2. Defendants’ Orders and Enforcement Actions Violate Due Process
   2            and the Right to Travel.

   3         Plaintiffs will further prevail on their second claim, set forth in their First
   4   Amended Complaint, that the Defendants’ Orders and enforcement practices
   5   specifically precluding so-called “Non-Essential” travel within and outside of
   6   Ventura County for the purpose of purchasing firearms or ammunition, effect a
   7   deprivation of the right to travel under the Article IV, Section 2, Cl. I, and the Fifth
   8   and Fourteenth Amendments of the United States Constitution. Article IV, Section
   9   2, Clause 1 of the United States Constitution requires that “[t]he Citizens of each
  10   State shall be entitled to all Privileges and Immunities of Citizens in the several
  11   States.” The Fifth Amendment to the United States Constitution provides, in
  12   pertinent part: “No person shall be. . .deprived of life, liberty or property, without
  13   due process of law. . . .” Likewise, the Fourteenth Amendment provides “nor shall
  14   any state deprive any person of life, liberty, or property, without due process of
  15   law[.]” Of note, the Privileges and Immunities clause provides important
  16   protections for non-residents who enter the state to obtain employment, or for any
  17   other purposes, including the right to travel. Saenz v. Roe, 526 U.S. 489. 502
  18   (1999).
  19         The right to travel is both fundamental and guaranteed by the substantive
  20   due process protections afforded under the Fifth and Fourteenth Amendments.
  21   Williams v. Fears, 179 U.S. 270, 274 (1900); Kent v. Dulles, 357 U.S. 116 (1958).
  22   The right to freedom of movement is not limited to state lines; the freedom to drive
  23   in one’s neighborhood, town, or county is “implicit in the concept of ordered
  24   liberty” and “deeply rooted in the Nation’s history.” Lutz v. City of York, Pa., 899
  25   F.2d 255, 268 (3d Cir. 1990); King v. New Rochelle Mun. Hous. Auth., 442 F.2d
  26   646, 648 (2d Cir. 1971)(Explaining that to describe the right to travel between
  27   states as fundamental to personal liberty without acknowledging a correlative right
  28   to travel intrastate would be meaningless); see also Johnson v. City of Cincinnati,

                                                     – 20 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 26 of 28 Page ID #:231



   1   310 F.3d 484, 498 (6th Cir. 2002)(the "Constitution protects a right to travel locally
   2   through public spaces and roadways").
   3          By forcing the closure of firearms retailers, the Defendants have precluded
   4   the Plaintiffs from exercising their right to keep and bear arms within Ventura
   5   County. The alternative for the Plaintiffs would, of course, be to seek licensure
   6   and/or to purchase firearms for self-defense in an adjacent county, but because the
   7   Defendants continue to enforce their Orders by threat of criminal sanction, the
   8   Plaintiffs have also been precluded from exercising their right to travel in order to
   9   exercise their Second Amendment rights.
  10         Legislatures are supposed to enact laws; executive agencies are supposed to
  11   enforce them. Even had a legislative body made these irrational and
  12   constitutionally repugnant rules, after due deliberation and debate, they would be
  13   invalid. And while the constitutional harms are not made more (or less) illegal
  14   because of the violation of separation of powers, that harm arises from both the
  15   substance of unconstitutional polices, and also from the process that gave rise to
  16   them. Defendants here, acting unilaterally, deserve no deference or legislative
  17   benefit of the doubt.
  18   C.    THE DESTRUCTION OF CONSTITUTIONAL RIGHTS CONSTITUTES
  19         IRREPARABLE INJURY.

  20         “It is well established that the deprivation of constitutional rights
  21   ‘unquestionably constitutes irreparable injury.” Melendres v. Arpaio, 695 F.3d 990,
  22   1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); 11A
  23   Charles Alan Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)
  24   (“When an alleged deprivation of a constitutional right is involved, most courts
  25   hold that no further showing of irreparable injury is necessary”); Norsworthy v.
  26   Beard, 87 F.Supp.3d 1164, 1193 (N.D.Cal. 2015) (“Irreparable harm is presumed if
  27   plaintiffs are likely to succeed on the merits because a deprivation of constitutional
  28   rights always constitutes irreparable harm.”); Monterey Mech. Co. v. Wilson, 125

                                                     – 21 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 27 of 28 Page ID #:232



   1   F.3d 702, 715 (9th Cir. 1997) (an alleged constitutional infringement will often
   2   alone constitute irreparable harm); Duncan, 265 F.Supp.3d at 1135 (“The same is
   3   true for Second Amendment rights. Their loss constitutes irreparable injury.… The
   4   right to keep and bear arms protects tangible and intangible interests which cannot
   5   be compensated by damages.… ‘The right to bear arms enables one to possess not
   6   only the means to defend oneself but also the self-confidence—and psychic
   7   comfort—that comes with knowing one could protect oneself if necessary.’”)
   8   (citing Grace v. District of Columbia, 187 F.Supp.3d 124, 150 (D.D.C. 2016)). See
   9   also, Ezell, 651 F.3d at 699–700 (a deprivation of the right to arms is “irreparable,”
  10   with “no adequate remedy at law”).
  11         Plaintiffs have established a strong likelihood of success based on clear
  12   violations of their right to keep and bear arms under the Second and Fourteenth
  13   Amendments to the United States Constitution, and their right to travel under
  14   Article IV, Section 2, Cl. I and the Fifth and Fourteenth Amendments of the United
  15   States Constitution. “As with irreparable injury, when a plaintiff establishes ‘a
  16   likelihood that Defendants’ policy violates the U.S. Constitution, Plaintiffs have
  17   also established that both the public interest and the balance of the equities favor a
  18   preliminary injunction.”’ Ms. L. v. U.S. Immigration and Customs Enforcement,
  19   310 F.Supp.3d 1133, 1147 (S.D. Cal. 2018) (quoting Arizona Dream Act Coalition
  20   v. Brewer, 757 F.3d 1053, 1069 (9th Cir. 2014); see also Rodriguez v. Robbins, 715
  21   F.3d 1127, 1146 (9th Cir. 2013) (“Generally, public interest concerns are
  22   implicated when a constitutional right has been violated, because all citizens have a
  23   stake in upholding the Constitution.”) Because Plaintiffs have made such a
  24   showing, both the public interest and the balance of the equities weigh in favor of
  25   and compel the relief they seek of a temporary restraining order and preliminary
  26   injunction.
  27
  28


                                                        – 22 –
                     MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                                CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 27-1 Filed 04/24/20 Page 28 of 28 Page ID #:233



   1
                                           IV.     CONCLUSION
   2
             There is no dispute that the coronavirus pandemic is serious in nature.
   3
       Plaintiffs certainly do not intend to say or imply otherwise. But despite the abrupt
   4
       way that the coronavirus has imposed itself upon our society, the ability to access
   5
       and exercise fundamental human rights cannot be cast into oblivion. This is
   6
       especially true of the right to keep and bear arms for self-defense. For these
   7
       reasons, and as set forth above, Plaintiffs respectfully request that this Court grant
   8
       their Application for Temporary Restraining Order.
   9
  10   Dated: April 24, 2020
  11
                                              /s/ Ronda Baldwin-Kennedy
  12                                          Ronda Baldwin-Kennedy
  13
                                              /s/ Raymond DiGuiseppe
  14                                          Raymond DiGuiseppe
  15
                                              Attorneys for Plaintiffs
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                     – 23 –
                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTION
                                             CASE NO. 2:20-cv-02927
